DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 Response to Amendment
	2. The amendments filed 6/7/2022 have been entered. Previously, claims 39-40 and 42-47 were withdrawn for including nonelected features. Claims 39-40 and 42-47 are being reentered due to Applicant’s amendments, wherein the amendments no longer include nonelected features. 
	However, newly added claim 54 includes subject matter drawn to “wherein an upper end of the apparatus has an opening which downwardly slideably engages the dirt collection region”. Previously, Applicant elected species III, fig. 10-12 without traverse. Figures 10-12 do not provide support for the newly claimed feature. Rather, support is found in figure 9, which is from a non-elected species. Therefore, claim 54 is withdrawn for including nonelected features. 
The previous claim objections and 35 USC 112(b) rejections have been withdrawn due to applicant’s amendments. 
Currently, claims 1-19, 21-24, 26, 29-33, 35-36, 39 and 46 are cancelled and claim 54 is withdrawn. Accordingly, claims 20, 25, 27-28, 34, 37-38, 40-45 and 47-53 and 55-63 have been examined herein. 
Specification
3. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The claim amendments (reference claims 42, 52 and 58) introduce the phrase “the inlet port comprises a majority of the upper surface”. However, the specification dos not mention “the inlet port comprises a majority of the upper surface”. Add the phrase “the inlet port comprises a majority of the upper surface” to the specification in order to provide proper antecedent basis for the claimed subject matter. 
The claim amendments (reference claims 48 and 49) introduce the term “end wall”. However, the specification dos not mention “end wall”. Add the term “end wall” to the specification in order to provide proper antecedent basis for the claimed subject matter. 
The claim amendments (reference claims 50, 56 and 61) introduce the phrase “wherein the upper end of the apparatus is generally cylindrical”. However, the specification dos not mention “wherein the upper end of the apparatus is generally cylindrical”. Add the phrase “wherein the upper end of the apparatus is generally cylindrical” to the specification in order to provide proper antecedent basis for the claimed subject matter. 
Claim Objections
4. Claims 20, 27, 37, 38, 40, 42 and 55-59 are objected to because of the following informalities: 
Regarding independent claims 20, 27 and 42, a “surface cleaning apparatus” and an “apparatus for emptying the dirt collection region of the surface cleaning apparatus” are introduced. This causes an antecedent basis issue when the claims later recite “the apparatus”. A suggestion to overcome the antecedent basis issues includes changing the term “an apparatus for emptying the dirt collection region” to “a container for receiving dirt from the dirt collection region”. 
Regarding claims 37, 38 and 40, “The apparatus of claim 20” should read “The [[apparatus]] system of claim 20” to correctly reflect the amendments to claim 20. 
Claim 42, line 4, “the inlet portion” should read “the inlet [[portion]] port” to avoid the antecedent basis issue. 
Regarding claims 55-59, “The system of claim” should read “The [[system]] apparatus of claim” because claim 27 is drawn to an apparatus. 
Appropriate correction is required.
Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 20, “surface cleaning apparatus”. Additionally, proper corresponding structure is provided as a vacuum cleaner (paragraph 00168 of the specification) and a dirt collection region. 
Claim 20, “dirt collection region”. Additionally, proper corresponding structure is provided as a removable cyclone assembly (paragraph 0011 of the specification). 
Claim 20, “air treatment member”. Additionally, proper corresponding structure is provided as a cyclone (paragraph 0045 of the specification). 
Claim 20, “apparatus for emptying”. Additionally, proper corresponding structure is provided as an airflow passage, an air treatment member, and a suction source to perform the function of actively emptying the dirt collection region. To avoid the 112(f) interpretation and antecedent basis issues as described above, change “apparatus for emptying the dirt collection region of the surface cleaning apparatus” to “container for receiving dirt from the dirt collection region of the surface cleaning apparatus”. Accordingly, a suction source would no longer be required by the claim language, because the active step of emptying is replaced with the passive step of receiving, which does not require a suction source. 
Claim 27, “apparatus for emptying”. Additionally, proper corresponding structure is provided as an airflow passage, an air treatment member, and a suction source. To avoid the 112(f) interpretation and antecedent basis issues as described above, change “apparatus for emptying a dirt collection region of a surface cleaning apparatus” to “container for receiving dirt from a dirt collection region of a surface cleaning apparatus”. Accordingly, a suction source would no longer be required by the claim language, because the active step of emptying is replaced with the passive step of receiving, which does not require a suction source. 
Claim 27, “dirt collection region”. Additionally, proper corresponding structure is provided as a removable cyclone assembly (paragraph 0011 of the specification).
Claim 27, “surface cleaning apparatus”. Additionally, proper corresponding structure is provided as a vacuum cleaner (paragraph 00168 of the specification) and a dirt collection region.
Claim 27, “air treatment member”. Additionally, proper corresponding structure is provided as a cyclone (paragraph 0045 of the specification).
Claim 42, “apparatus for emptying”. Additionally, proper corresponding structure is provided as an airflow passage, an air treatment member, and a suction source. To avoid the 112(f) interpretation and antecedent basis issues as described above, change “apparatus for emptying a dirt collection region of a surface cleaning apparatus” to “container for receiving dirt from a dirt collection region of a surface cleaning apparatus”. Accordingly, a suction source would no longer be required by the claim language, because the active step of emptying is replaced with the passive step of receiving, which does not require a suction source. 
Claim 42, “dirt collection region”. Additionally, proper corresponding structure is provided as a removable cyclone assembly (paragraph 0011 of the specification). However, it is noted that although this phrase invokes 112(f), this phrase is being interpreted as intended use and the claim is not interpreted as requiring this corresponding structure.
Claim 42, “surface cleaning apparatus”. Additionally, proper corresponding structure is provided as a vacuum cleaner (paragraph 00168 of the specification) and a dirt collection region. However, it is noted that although this phrase invokes 112(f), this phrase is being interpreted as intended use and the claim is not interpreted as requiring this corresponding structure.  
Claim 42, “air treatment member”. Additionally, proper corresponding structure is provided as a cyclone (paragraph 0045 of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. A suggestion on how to overcome this rejection and put this claim in condition for allowance is included near the end of this office action. 
Additionally, claims 43-45, 47 and 60-63 are rejected for depending from claim 42. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 25, 27-28, 34, 37-38, 40-41, 45, 48-53 and 55-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 27, 40 and 60 are rejected for indefinite language. Regarding claim 20, the claim language recites “wherein the apparatus is free standing on a floor and, when the apparatus is standing on the floor”. However, there is confusion because the first phrase requires the apparatus to be free standing on a floor yet the limitation starting with “when” infers that the apparatus is only standing on the floor sometimes. Claims 27, 40 and 60 are rejected for similar issues. 
Regarding claim 27, the preamble is drawn to an apparatus for emptying a dirt collection region of a surface cleaning apparatus. However, the wherein limitation recites features of the surface cleaning apparatus. It is not precisely clear if the surface cleaning apparatus is required by the claim language. Overall, the preamble is inconsistent with the language of the body of the claim. For purposes of examination, the claim language is being considered as positively requiring the dirt collection region of the surface cleaning apparatus. 
Regarding claim 45, the claim language recites “the dirt collection region is supported by the apparatus at a location above the floor”. However, it is not precisely clear what is required of this language. As best understood by the examiner, the dirt collection region is support by a user above the apparatus and not by the apparatus itself. 
Regarding claims 50, 56 and 61, the term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “generally cylindrical”. 
Regarding claims 55, the term “substantial” is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “wherein the inlet port comprises a substantial portion of an upper surface of the apparatus”. 
Claims 25, 28, 34, 37-38, 41, 48-49, 51-53 and 57-59 are rejected for depending upon a rejected base claim. 
Please see below for suggested claim language to aid in overcoming the issues described above:
20. A system comprising a surface cleaning apparatus comprising a dirt collection region and a container for receiving the dirt from the dirt collection region of the surface cleaning apparatus, the  container comprising: 
(a) an air flow passage from an inlet port to a clean air outlet, wherein the dirt collection region of the surface cleaning apparatus is removably positionable in air flow communication with the inlet port with an openable door of the dirt collection region being openable to a position in which it is positioned interior to the container; and, 
(b) an air treatment member positioned in the air flow passage downstream from the inlet port, the air treatment member comprising a container dirt collection region, 
wherein the container is configured to be free standing on a floor and, when the container is standing on the floor, the container has an upper end which has the inlet port.
42. [[An]] A container for receiving dirt from a dirt collection region of a surface cleaning apparatus, the container comprising: 
(a)  an air flow passage from an inlet port to a clean air outlet, the inlet port being provided in an upper surface of the container, the inlet port comprises a majority of the upper surface and wherein, when the dirt collection region is positioned in air flow communication with the inlet port, an openable door of the dirt collection region is receivable in the apparatus; and 
(b) an air treatment member positioned in the air flow passage downstream from the inlet port.
Allowable Subject Matter
7. Claims 20, 27 and 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 25, 28, 34, 37-38, 40-41, 43-45 and 47-53 and 55-63 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 20 and 27, Jung et al. (US PGPUB 20120011677) is the closest prior art record to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the structural and operational relationship between the surface cleaning apparatus comprising a dirt collection container, an apparatus for emptying the dirt collection region, and the openable door of the dirt collection region as particularly claimed in combination with the corresponding structure of the suction source and all other elements of  either claim 20 or 27. 
Regarding claim 42, Jung et al. (US PGPUB 20120011677) is the closest prior art record to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the structural feature of the inlet port in an upper surface of the apparatus, wherein the inlet port comprises a majority of the upper surface as particularly claimed in combination with the corresponding structure of the suction source and all other elements of claim 42.
Claims 25, 28, 34, 37-38, 40-41, 43-45 and 47-53 and 55-63 are indicated as allowable for depending from one of claims 20, 27 or 42. 
Response to Arguments
8. Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
	Applicant argues Jung fails to teach the amended claim language of claims 20, 27 and 42. However, Applicant’s arguments are considered moot because Jung is not relied upon to teach the amended claim language of claims 20, 27 and 42. Rather, claims 20, 27 and 42 (and the respective dependent claims) are indicated as allowable if rewritten or amended to overcome the 35 USC 112 rejections set forth in this Office action. See above rejection for more details. 
Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723